Dismissed and Memorandum Opinion
filed September 10, 2009.
 
In
The
Fourteenth
Court of Appeals

NO. 14-09-00557-CV

Wells Fargo
Bank, Appellant 
v.
Elsie May
Goodly, Et Al, Appellee 

On Appeal from
the County Court at Law #4
Fort Bend County, Texas
Trial Court
Cause No. 09-CCV-039100

 
MEMORANDUM OPINION 
This
is an appeal from a judgment signed May 27, 2009.  The notice of appeal was
filed on June 4, 2009.  To date, our records show that appellant has not paid
the $175.00 appellate filing fee.  See Tex. R. App. P. 5; see also
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in court of appeals);
Tex. Gov’t Code Ann. § 51.207 (Vernon 2005) (same). 
After
being given the requisite ten-days’ notice that this appeal was subject to
dismissal, appellant has not paid the filing fee in accordance with our order
of July 30, 2009.  See Tex. R. App. P. 42.3.  Accordingly, the appeal is
ordered dismissed.  See Tex. R. App. P. 42.3(c) (allowing involuntary
dismissal of case because appellant has failed to comply with notice from clerk
requiring response or other action within specified time).  
 
                                                                        PER
CURIAM
 
 
 
Panel consists
of Justices Yates, Frost, and Brown.